The opinion of the Court was delivered by
Redfield, J.
The law, in this state, provides every suitor, an easy and sure way to compel the attendance of his *160witnesses, at a very reasonable expense. It is seldom, in deed, that the fees allowed the witness are any just compensation. Let the state of his business, or the expense of travelling, be what it may, he can receive no more than the statute fee. In some countries the witness is paid, according to his calling or profession, such sum as the court adjudge reasonable, but this, with us, would be wholly impracticable and unjust. If one’s business is more profitable than another’s, he can better bear the buiden of such a tax, for tax no doubt it is, to be compelled to attend court as a witness for so meagre a compensation, as is here allowed, and such it is intended it should be. But the compensation, such as- it is, is fixed by law, and the courts have no discretion, either to increase or diminish it. If a person is subpoenaed to attend court as a witness in more than one case, between different parties at the same term, there is no good reason why his fees should be restricted to one case. The same course of argument, which would prove that the fees of the witness, in such case, should be restricted to one cause, might, with the same propriety, be applied to the case of officers, who serve more than one .process at the same time, and thus charge more than once for the same travel, and might perhaps be extended to other cases, when, by accident, the same officer is allowed to tax more than one fee for the same service, because it answers a double purpose.
It is true, no doubt, if a person, not called upon to attend court as a witness, is found in court, and is called upon the stand, and testifies, he is only entitled to one day’s attendance. So if the same parties have more than one cause depending, where the same witness is required, it is not customary to summon the witness in more than one cause, but, if summoned in each, he might be entitled to fees in all, for he is thereby laid under obligations with reference to all the suits, and should he absent himself, he would be liable to damages with reference to each suit. So if one party summon a witness, it is not common for the other party to summon the same witness, although he may deem his attendance important. But we know of no case which will preclude either party from summoning, and paying, the same witness, and thus the same witness might be twice paid in the same case; but where the witness attends in different causes, between the *161same parties, courts have not usually allowed more than one full taxation, and one day in the other causes. Fees fixed by statute, for services required of officers, and perhaps of witnesses too, cannot be reduced to a quantum meruit. If the services are performed under great disadvantages, or even when the officer does more than the law strictly requires of him, he cannot take any extra compensation; and if he be so fortunate, as to perform the services with less labor than is usually bestowed, no deduction can be made from the Used fees.
Judgment affirmed,